          Case 3:19-cv-01296-BR         Document 1       Filed 08/16/19     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
CHRISTOPHER L. CARDANI
Christopher.Cardani@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for the United States of America



                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                              Case No. 3:19-cv-01296-BR

         v.                                                      COMPLAINT, in rem,
                                                                 FOR FORFEITURE
 $8,000.00 IN UNITED STATES
 CURRENCY, in rem,

         Defendant.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Christopher Cardani, Assistant United States Attorney, for its Complaint

in rem for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.




Complaint in rem for Forfeiture                                                             Page 1
           Case 3:19-cv-01296-BR         Document 1         Filed 08/16/19    Page 2 of 3




                                                  II.

         Defendant, in rem, $8,000.00 in United States currency, was seized in the District of

Oregon, and is now and during the pendency of this action will be within the jurisdiction of this

Court.

                                                 III.

         Defendant, in rem, $8,000.00 in United States currency, represents proceeds traceable to

an exchange for controlled substances or was used or intended to be used to facilitate such a

transaction in violation of 21 U.S.C. § 801, et. seq., and is forfeitable to the United States pursuant

to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth in the Declaration of

Postal Inspector Adam Sale, United States Postal Inspection Service, marked as Exhibit A,

attached and fully incorporated herein by this reference.

         WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of Defendant, in rem, $8,000.00 in United States currency, that due notice be given

to all interested persons to appear and show cause why forfeiture of this Defendant, in rem, should

not be decreed; that due proceedings be had thereon; that this Defendant be forfeited to the United

States; that the Plaintiff United States of America be awarded its costs and disbursements incurred

in this action.

         DATED: August 16, 2019.

                                               Respectfully submitted,

                                               BILLY J. WILLIAMS
                                               United States Attorney

                                               /s/ Christopher Cardani
                                               CHRISTOPHER L. CARDANI
                                               Assistant United States Attorney

Complaint in rem for Forfeiture                                                                Page 2
          Case 3:19-cv-01296-BR        Document 1      Filed 08/16/19     Page 3 of 3




                                          VERIFICATION

       I, ADAM SALE, declare, under penalty of perjury, pursuant to the provisions of 28 U.S.C.

Section 1746, that I am a Postal Inspector with the United States Postal Inspection Service, and

that the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     /s/ Adam Sale
                                     ADAM SALE
                                     Postal Inspector
                                     United States Postal Inspection Service




Complaint in rem for Forfeiture                                                           Page 3
        Case 3:19-cv-01296-BR          Document 1-1       Filed 08/16/19     Page 1 of 14




                              DECLARATION OF ADAM SALE

       I, Adam Sale, do hereby declare:

                            PURPOSE OF THIS DECLARATION

       1.      This declaration is submitted in support of a complaint, in rem, for forfeiture of

$8,000.00 in U.S. currency.      The information contained in this declaration is based on an

investigation conducted by United States Postal Inspector Adam Sale and will show that $8,000.00

in U.S. currency from U.S. Priority Mail Express parcel EL949698508US (hereinafter “Subject

Parcel”) is subject to forfeiture pursuant to 21 U.S.C § 881(a)(6), as moneys furnished or intended

to be furnished by any person in exchange for a controlled substance, proceeds traceable to such

an exchange, or moneys used or intended to be used to facilitate violations of 21 U.S.C. § 801, et

seq. Information contained in this declaration is based upon my personal observations, training,

and experience, and that of other law enforcement officers. This declaration does not contain each

and every fact that I know about this investigation, only those necessary to establish probable cause

to believe the seized currency is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                          AGENT BACKGROUND AND TRAINING

       2.      I am a Postal Inspector with the United States Postal Inspection Service (USPIS)

and have been since 2014. I am currently assigned to the Portland, Oregon Domicile Office of the

USPIS. As a U.S. Postal Inspector, I am authorized to investigate crimes involving offenses

relating to the United States Postal Service (USPS). As part of my duties, I investigate incidents

where the United States mail system is used for the purpose of transporting non-mailable matter,

including controlled substances such as marijuana, cocaine, methamphetamine, and heroin, as well

as proceeds of the sale of controlled substances.

Declaration of Adam Sale                                             EXHIBIT A PAGE 1
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
        Case 3:19-cv-01296-BR          Document 1-1       Filed 08/16/19      Page 2 of 14




       3.       As a Postal Inspector, I am empowered by 18 U.S.C. § 3061 to conduct

investigations and to make arrests for offenses against the United States. My current assignment

is as an Inspector in the Portland, Oregon Domicile Office of the Inspection Service. My training

and experience includes a Bachelor of Science in Physics. From April 2004 to July 2014, I served

as a U.S. Secret Service Special Agent. Prior to my U.S. Secret Service career, I served eight years

in the Army achieving the rank of Captain.

       4.       In May 2004, I attended the Criminal Investigator Training Program at the Federal

Law Enforcement Training Center (F.L.E.T.C.) in Glynco, Georgia. This training covered the

investigation of violations of federal laws, the process of criminal investigations, and the judicial

process. Following the training at F.L.E.T.C., I attended the Secret Service training academy in

Beltsville, Maryland. This training focused specifically on investigating violations of the federal

laws that the Secret Service investigates, including bank fraud, wire fraud, counterfeiting, and

cyber-crimes.

       5.       During the course of my employment with the Inspection Service and the Secret

Service, I conducted or participated in criminal investigations involving burglary, robbery, assault,

mail theft, identity theft, credit card fraud, bank fraud, threatening communications, threats against

protectees of the U.S. Secret Service, the manufacture of counterfeit currency, mail fraud, the

unlawful mailing of dangerous controlled substances, the fraudulent use of stolen or forged Postal

Money Orders, the fraudulent use of stolen credit card information to purchase merchandise, and

the shipping of that merchandise through the U.S. Mail. In September 2014, I completed a USPIS

training course on Prohibited Mailings involving narcotics.



Declaration of Adam Sale                                              EXHIBIT A PAGE 2
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
          Case 3:19-cv-01296-BR         Document 1-1        Filed 08/16/19      Page 3 of 14




BACKGROUND ON CONTROLLED SUBSTANCES SENT THROUGH THE U.S. MAIL

           6.   I know from my training and experience that drug traffickers frequently use U.S.

Postal Service Priority Mail Express and Priority Mail services to ship controlled substances,

including marijuana, cocaine, heroin, and methamphetamine. I know from my training and

experience that illegal drug recipients often use U.S. Postal Service Priority Mail Express and

Priority Mail services to ship the proceeds of the illegal sale of controlled substances, or moneys

used or intended to be used to facilitate the illegal sale of controlled substances, in cash, or other

controlled substances, to suppliers of controlled substances. I know from training and

discussions with other law enforcement officers that these controlled substances, proceeds of the

illegal sale of controlled substances, and funds related to the facilitation of the illegal sale of

controlled substances are often found during parcel investigations and interdictions.

          7.    Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know Oregon is a marijuana source state for the

mailing of controlled substances to destination locations across the United States. Current Oregon

state laws permitting the recreational and medical growth, purchase, and possession of marijuana

provide individuals with significant quantities of marijuana, which can be illegally mailed to other

states where marijuana is illegal or less available. Accordingly, marijuana sales are substantially

more profitable outside the state of Oregon than they are inside the state of Oregon. I know from

my training and experience that controlled substances, especially marijuana, are frequently mailed

from Oregon to other states and that cash payments are mailed back to Oregon drug suppliers in

return.



Declaration of Adam Sale                                                EXHIBIT A PAGE 3
                                                                           Complaint In Rem
                                                                         FOR FORFEITURE
        Case 3:19-cv-01296-BR            Document 1-1     Filed 08/16/19      Page 4 of 14




       8.      Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know that certain indicators often exist when drug

traffickers use the U.S. mails to ship controlled substances, proceeds of the sale of controlled

substances, or funds to facilitate the sale of controlled substances from one location to another.

       9.      Drug traffickers use U.S. Postal Service Priority Mail Express and Priority Mail

services because of the reliability of delivery, speed of delivery, low cost, the customer’s ability

to track the package’s shipment online, as well as the low risk of detection by law enforcement.

Shippers using U.S. Postal Service Priority Mail Express and Priority Mail services pay for the

benefit of being able to confirm the delivery of the parcel by checking the U.S. Postal Service

website or calling a toll-free number.

       10.     I know from my training and experience that U.S. Postal Service Priority Mail

Express is used primarily for business-related mailings. Unlike typical U.S. Postal Service Priority

Mail Express business mailings, which usually have typed labels, packages containing controlled

substances, proceeds, and/or facilitation funds often have handwritten address information. The

handwritten label on U.S. Postal Service Priority Mail Express packages containing controlled

substances and/or proceeds usually does not contain a business account number and/or credit card

number. This is an indication that the sender likely paid cash. A credit card or business account

number would better enable law enforcement officers to connect the package to identifiable

individuals. I further know that drug traffickers who use U.S. Postal Service Priority Mail Express

services often either waive or do not request a recipient signature upon delivery of the mail parcel.

This can allow the parcel to be delivered without the addressee or the addressee’s agent having to

sign for the parcel, contingent upon the parcel being left in a secure location at the address.

Declaration of Adam Sale                                              EXHIBIT A PAGE 4
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
        Case 3:19-cv-01296-BR          Document 1-1       Filed 08/16/19      Page 5 of 14




       11.      I know from my training and experience that drug traffickers who mail controlled

substances, and the drug purchasers who send payment in the form of cash or other drugs, often

use false or incomplete information in labeling the parcels. In this way, drug traffickers can

distance themselves from the package containing controlled substances, the proceeds of the sale

of the controlled substances, or facilitation funds in the event the package is intercepted by law

enforcement.

       12.      I know from my training and experience that drug traffickers who mail controlled

substances, proceeds of the illegal sale of controlled substances, and facilitation funds are often

aware that parcels are inspected by trained canines. Accordingly, drug traffickers often attempt to

wrap their parcels, and the contents of their parcels, in a manner they believe will disguise the odor

and contents of the items in the parcels. In order to conceal the distinctive smell of controlled

substances from certified controlled substance detection canines, these packages are sometimes

sealed with the use of tape around the seams. Also, the parcels often contain other parcels which

are carefully sealed to prevent the escape of odors. Sometimes perfumes, coffee, dryer sheets,

tobacco, or other strong-smelling substances are used to mask the odor of the controlled

substances, proceeds of the illegal sale of controlled substances, and/or facilitation funds being

shipped.

               SUMMARY OF INVESTIGATION OF THE SUBJECT PARCEL

       13.      On September 13, 2018, I went to the Portland Processing and Distribution

Center/Facility (PDC/PDF), located at 7007 Cornfoot Road, Portland, Oregon as part of my regular

investigatory duties with members of the Portland, Oregon High Intensity Drug Trafficking Area

Interdiction Taskforce (“H.I.T.”). I reviewed parcels for delivery in Oregon that were mailed from

Declaration of Adam Sale                                              EXHIBIT A PAGE 5
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
        Case 3:19-cv-01296-BR         Document 1-1       Filed 08/16/19    Page 6 of 14




other states. While reviewing parcels I noticed the Subject Parcel, and saw that the parcel was

addressed from “AMC, LLC, 1264 Madison Ave., Columbus, OH 43205” to “SPA, 1467 Siskiyou

Blvd., #84, Ashland, OR 97520.” The parcel weighed 1 pound, 11 ounces, the scheduled date of

delivery was September 14, 2018 before 3:00 PM, and the mailer paid $43.15 in cash to purchase

the postage. I noticed the mailing label was handwritten and it appeared it was addressed from a

business and to another business.

       14. The Subject Parcel is described as follows:

 U.S. Priority Mail Express parcel number:         EL949698508US

 Sender name and address:                          AMC, LLC
                                                   1264 Madison Ave.
                                                   Columbus, OH 43205

 Recipient name and address:                       SPA
                                                   1467 Siskiyou Blvd., #84
                                                   Ashland, OR 97520

 Parcel Type:                                      Brown Cardbox Box

 Parcel Weight:                                    1 pounds, 11 ounces

       15.      The “Signature Required” service on U.S. Priority Mail Express parcels requires

the parcel be received by an individual who must sign for the parcel and provide their name. I

know from my training and experience that drug traffickers who mail controlled substances, and

the drug purchasers who send payment in the form of cash or other drugs, normally do not request

the Signature Required service to avoid law enforcement identifying the true recipient of parcels.

In this way, drug traffickers can distance themselves from the package containing controlled

substances or from the proceeds of the sale of the controlled substances in the event the package



Declaration of Adam Sale                                           EXHIBIT A PAGE 6
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
        Case 3:19-cv-01296-BR         Document 1-1       Filed 08/16/19     Page 7 of 14




is intercepted by law enforcement. I observed the Signature Required box on the label of the

Subject Parcel was not checked by the mailer.

        16.    I know people use the U.S. Priority Mail Express services for parcels containing

items they consider valuable, important or requiring rapid delivery and will often include their

phone number on the mailing label spaces provided so the postal service may contact them in the

event a parcel is mis-shipped, damaged, or the delivery address is illegible. I noticed the Subject

Parcel did not display telephone numbers for the sender or recipient. Based on my training and

experience, I know drug traffickers often choose not to include phone numbers, or put incorrect

phone numbers on parcels, as they are often aware that phone numbers can be traceable to their

own names or physical location.

        17.    I checked law enforcement and open source databases and determined that neither

the sender nor recipient is associated with the sender or recipient addresses. I did locate an

individual, Cameron Culler, associated with the Subject Parcel recipient address as recently as July

2018.

        18.    I conducted a criminal history search for Culler and located the following: a July

2006 arrest and conviction in South Carolina for misdemeanor possession of 28 grams or less of

marijuana or 10 grams or less of hash; an October 2009 arrest in North Carolina for felony

possession with intent to sell or deliver marijuana, felony possession of a Schedule I controlled

substance, felony possession of cocaine, felony possession of LSD, and misdemeanor possession

of drug paraphernalia; and an October 2018 arrest in North Carolina for felony maintaining a

vehicle, dwelling, or location for controlled substance, felony possession with intent to sell or



Declaration of Adam Sale                                            EXHIBIT A PAGE 7
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
        Case 3:19-cv-01296-BR          Document 1-1       Filed 08/16/19     Page 8 of 14




deliver marijuana, possession of a Schedule I controlled substance, and felony manufacture of a

Schedule I controlled substance.

       19.     Open source searches of the recipient address showed it is a Commercial Mail

Receiving Agency (CMRA). I know from my training and experience that drug traffickers who

mail controlled substances, and the drug purchasers who send payment in the form of cash or other

drugs, often use CMRAs to send and receive parcels. A CMRA adds a level of anonymity to

parcel senders and recipients by acting as their shipping agent. A CMRA customer can receive

mail and other deliveries at the street address of the CMRA rather than the customer’s own street

address. Depending on the agreement between the customer and the CMRA, the CMRA can

forward the mail to the customer or hold it for pickup. Unlike the United States Postal Service, a

CMRA operates independently of the national postal administration and is therefore able to receive

courier packages or other non-mail. The use of a CMRA may render the delivery of mail at a later

time of day than it would at a Post Office box. Drug traffickers who mail controlled substances,

and the drug purchasers who send payment in the form of cash or other drugs, often use the services

of a CMRA for privacy to avoid law enforcement identifying the true recipient of parcels. In this

way, drug traffickers can distance themselves from the package containing controlled substances

or from the proceeds of the sale of the controlled substances in the event the package is intercepted

by law enforcement.

       20.     Based on my training, experience and discussions with other law enforcement

officers, I know the city of Ashland is located in Jackson County, which I know is abundant with

high quality, low cost marijuana, marijuana growing properties, and processed marijuana from

previous outdoor harvest seasons.

Declaration of Adam Sale                                             EXHIBIT A PAGE 8
                                                                        Complaint In Rem
                                                                      FOR FORFEITURE
         Case 3:19-cv-01296-BR            Document 1-1   Filed 08/16/19     Page 9 of 14




        21.     Continuing on September 13, 2018, H.I.T. Officer S. Groshong, a Certified

Controlled Substance Dog Handler and his certified controlled substance detection dog, Rex, were

at the USPIS Portland Domicile located at 7007 NE Cornfoot Dr., Portland, OR 97218. Members

of the USPIS Portland Domicile prepared a “line” of parcels of similar size and appearance to the

Subject Parcel. H.I.T. Officer Groshong and his certified controlled substance detection dog Rex

“proofed” the line and the area surrounding the line. Proofing a line of parcels is the process by

which a controlled substance dog handler deploys a controlled substance detection dog on a line

of control parcels to confirm that none of the control parcels are emitting the odor of controlled

substance the controlled substance detection dog is trained to detect. Officer Groshong stated Rex

did not alert to the presence of the odor of controlled substance on the parcels in the line or the

area surrounding the line at that time.

        22.     Officer Groshong and Rex left the immediate area and members of the USPIS

Portland Domicile put the Subject Parcel in the line in a position unknown to Officer Groshong

and Rex. Officer Groshong returned to the line and deployed Rex on the line of parcels. Officer

Groshong told members of the USPIS Portland Domicile Rex alerted, in the manner he is trained,

to the presence of the odor of controlled substance on the Subject Parcel. Rex did not alert to any

of the other parcels in the line.

        23.     On September 13, 2018, at approximately 7:54 a.m., I scanned the Subject Parcel

“Seized by Law Enforcement” in the USPS Product Tracking and Reporting (PTR) system. The

PTR system allows customers to check and/or receive updates to the progress of parcels as they

travel through the USPS delivery system. The “Seized by Law Enforcement” entry tells the

customer to contact the USPIS to make inquiries about the status of seized parcels.

Declaration of Adam Sale                                            EXHIBIT A PAGE 9
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
       Case 3:19-cv-01296-BR          Document 1-1       Filed 08/16/19     Page 10 of 14




       24.     On September 18, 2018, I reviewed USPS business records which showed

customers made eleven (11) inquiries between September 13 and September 18, 2018, using

combination of normal internet connections and an internet Virtual Private Network (VPN)

service. VPNs allow internet users to secure their transactions to connect to proxy servers to

protect personal identity and location to stay anonymous on the internet. Drug traffickers who

mail controlled substances, and the drug purchasers who send payment in the form of cash or other

drugs, often use VPNs for privacy to avoid law enforcement identifying the true sender of parcels.

In this way, drug traffickers can distance themselves from the package containing controlled

substances or from the proceeds of the sale of the controlled substances in the event the package

is intercepted by law enforcement. No one contacted the USPIS to inquire about the status of the

Subject Parcel until a federal search warrant was obtained and the Subject Parcel had been opened.

       25.     I know from my training and experience and discussions with other law

enforcement officers that individuals who traffic in illegal controlled substance or the proceeds of

the sale of illegal controlled substance often use bank accounts called “funnel accounts” to move

the proceeds of the sale of illegal controlled substance from one geographic location to another.

Funnel accounts have the following characteristics: an individual, colluding with traffickers of

illegal controlled substance, uses an account at banks or credit unions whose accounts can readily

receive cash deposits in multiple states through their own branches or through shared branches.

Multiple individuals deposit the cash proceeds of illegal controlled substance sales into this

account at different bank or credit union branches, often in multiple states geographically distant

from the branch in which the account was opened or domiciled. The deposits are normally kept

below $10,000 so co-conspirators can avoid bank identification and record keeping requirements.

Declaration of Adam Sale                                           EXHIBIT A PAGE 10
                                                                       Complaint In Rem
                                                                     FOR FORFEITURE
       Case 3:19-cv-01296-BR          Document 1-1     Filed 08/16/19     Page 11 of 14




The funds are then withdrawn by co-conspirators through wire transfers, checks, cashier’s checks,

and ATM withdrawals in furtherance of illegal controlled substance trafficking. These deposits

and withdrawals are often done on the same or consecutive days and there is normally not an

identifiable source of the deposited funds.

       26.     I reviewed bank records from Wells Fargo Bank for Cameron L. Culler that showed

suspicious interstate movement of funds. Culler was the sole owner of personal checking and

savings accounts and was the sole signatory on the accounts. I identified interstate cash deposit

activity out of Culler’s geographical area followed quickly by cash withdrawals. I reviewed bank

records, which show that between September 26, 2017 and April 4, 2018, there were 120

suspicious cash deposits for an aggregate total of $116,973 deposited into Culler’s personal

accounts at 48 branch locations in Spartanburg and North Myrtle Beach, SC, Garden City Park,

NY; Jacksonville, Palm Coast, and Atlantic Beach, and Jacksonville Beach, FL, Concord, Fuquay-

Varina, Mooresville, Holly Springs, Siler City, Clemmons, Thomasville, and Raleigh, NC,

Ashland, OR, Virginia Beach, VA, San Francisco, CA, Gainesville, GA, and Ashland, OR. Culler

conducted 118 cash withdrawals during the same timeframe totaling $83,760 at multiple branch

and ATM locations in San Francisco, Ukiah, Placerville, Santa Rosa, Placerville, Vallejo, Redding,

and Rocklin, CA, Medford, Ashland, and Phoenix, OR, and Spartanburg, SC. The remaining

deposited cash funded what appear to be normal personal expenses. I could not determine a

legitimate purpose for the flow of funds described above.

       27.     On September 27, 2018, I opened the Subject Parcel pursuant to a Federal search

warrant. I located $8,000 in U.S. currency in a sealed Mylar bag, sealed in a vacuum seal bag,

wrapped in bubble wrap, in a wooden box, wrapped in a Mylar balloon, and in a cardboard box

Declaration of Adam Sale                                          EXHIBIT A PAGE 11
                                                                      Complaint In Rem
                                                                    FOR FORFEITURE
       Case 3:19-cv-01296-BR        Document 1-1      Filed 08/16/19     Page 12 of 14




with an USPS Priority Mail Express shipping label affixed to the outside of the box, as shown in

the following photographs:




Declaration of Adam Sale                                         EXHIBIT A PAGE 12
                                                                     Complaint In Rem
                                                                   FOR FORFEITURE
        Case 3:19-cv-01296-BR         Document 1-1        Filed 08/16/19     Page 13 of 14




       28.     I know from my training and experience that mailers of illegal controlled

substances and proceeds of the sale of illegal controlled substances, package parcel contents in this

manner to conceal the contents of the parcels to avoid detection by law enforcement.

       29.     Based on my training and experience, the following characteristics of the Subject

Parcel are consistent with drug trafficking: the Subject Parcel’s sender and recipient are not

associated with the sender or recipient addresses; the recipient address is a CMRA; the Subject

Parcel’s postage was paid for with cash; there is no telephone number listed for the recipient; the

individual associated with the recipient address has a criminal history of marijuana arrests; the

individual associated with the recipient address has a history of banking transactions indicating

funnel account activity; no one contacted the USPIS to inquire about the Subject Parcel; the

Subject Parcel appears to contain drugs or drug proceeds, based on the positive canine examination

result detailed above; and the parcel contained U.S. currency concealed in a manner consistent

with the mailing of the proceeds of the sale of proceeds of the sale of illegal controlled substances.

                                          CONCLUSION

       30.     Based on the foregoing information, I have probable cause to believe, and do

believe, that the $8,000 in U.S. currency seized from the Subject Parcel is subject to forfeiture

pursuant to 21 U.S.C. §881(a)(6), as moneys furnished or intended to be furnished by any person
Declaration of Adam Sale                                             EXHIBIT A PAGE 13
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
        Case 3:19-cv-01296-BR         Document 1-1        Filed 08/16/19      Page 14 of 14




in exchange for a controlled substance, proceeds traceable to such an exchange, or moneys used

or intended to be used to facilitate violations of 21 U.S.C § 801, et. seq.

       31.     I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. §1746.

       Executed this 16th day of August 2019.


                                       /s/ Adam Sale
                                       ADAM SALE
                                       Postal Inspector
                                       United States Postal Inspection Service




Declaration of Adam Sale                                             EXHIBIT A PAGE 14
                                                                         Complaint In Rem
                                                                       FOR FORFEITURE
                                 Case 3:19-cv-01296-BR                                   Document 1-2                   Filed 08/16/19                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $8,000.00 in United States currency, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Christopher L. Cardani - United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21:881(a)(6) / 21:841 and 846
VI. CAUSE OF ACTION Brief description of cause:
                      proceeds traceable to an ex. of a contr.sub/proceeds used or intended to be used to facilitate narc. traff.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                  CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                            JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                 DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 8/16/2019                                                               /s/ Christopher L. Cardani
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
